                                                                                                                                                                                                                                                                            
EXHIBIT 10.3                               


HNI CORPORATION
2007 STOCK-BASED COMPENSATION PLAN




HNI Corporation, an Iowa corporation (the "Corporation"), first adopted the HNI
Corporation 2007 Stock-Based Compensation Plan (the "Plan") on May 8, 2007.  The
Plan was amended and restated effective May 8, 2007 to comply with Section 409A
of the Internal Revenue Code.  The Plan was further amended effective as
February 23, 2009.  The Corporation hereby amends and restates the Plan,
effective February 17, 2010; provided, however, that certain provisions of the
Plan are subject to shareholder approval as described in Article 12.


I.           PURPOSES; EFFECT ON PRIOR PLANS


1.1           Purpose.  The purpose of the Plan is to aid the Corporation in
recruiting and retaining employees capable of assuring the future success of the
Corporation through the grant of Awards of stock-based compensation.  The
Corporation expects that the Awards and opportunities for stock ownership in the
Corporation will provide incentives to Plan participants to exert their best
efforts for the success of the Corporation's business and thereby align the
interests of Plan participants with those of the Corporation's
stockholders.  For purposes of the Plan, references to employment by the
Corporation shall also mean employment by a Subsidiary.


1.2           Effect on Prior Plans.  From and after the date of stockholder
approval of the Plan, no awards shall be granted under the Corporation's 1995
Stock-Based Compensation Plan, as amended, but all outstanding awards previously
granted under that plan shall remain outstanding in accordance with their terms.
 
II.           DEFINITIONS


In addition to other terms that may be defined elsewhere herein, wherever the
following terms are used in this Plan with initial capital letters, they shall
have the meanings specified below, unless the context clearly indicates
otherwise.


(a)            "Award" means an Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Deferred Share Unit, Performance Share, Stock
Grant Award, or  Dividend Equivalent Award granted under the Plan.


(b)            "Award Agreement" means any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan.  Each Award
Agreement shall be subject to the applicable terms and conditions of the Plan
and any other terms and conditions (not inconsistent with the Plan) determined
by the Committee.


(c)            "Board" means the Board of Directors of the Corporation.


(d)            "Change in Control" has the meaning set forth in Section 10.2 of
the Plan.

 
 1

--------------------------------------------------------------------------------

 

(e)           "Chief Executive Officer" means the Chief Executive Officer of the
Corporation.


(f)            "Code" means the Internal Revenue Code of 1986, as amended, and
any regulations promulgated thereunder.


(g)           "Committee" means the Committee designated by the Board,
consisting of two or more members of the Board, each of whom shall be:  (i) a
"non-employee director" within the meaning of Rule 16b-3 under the Exchange Act;
and (ii) an "outside director" within the meaning of Section 162(m) of the Code.


(h)           "Corporation" means HNI Corporation, an Iowa corporation.


(i)            "Deferred Share Unit" means a unit evidencing the right to
receive a Share (or a cash payment equal to the Fair Market Value of a Share) at
some future date.


(j)            "Deferred Share Unit Award" means a right to receive Deferred
Share Units granted under Section 7.2 of the Plan.


(k)           "Disability or Disabled," with respect to a Participant, means
that the Participant satisfies the requirements to receive long-term disability
benefits under the Corporation-sponsored group long-term disability plan in
which the Participant participates without regard to any waiting periods, or
that the Participant has been determined by the Social Security Administration
to be eligible to receive Social Security disability benefits.  A Participant
shall not be considered to be Disabled unless the Participant furnishes proof of
the Disability to the Corporation in such form and manner as the Corporation may
require.


(l)            "Dividend Equivalent" means a right granted under Section 7.5 of
the Plan with respect to Restricted Stock, Restricted Stock Units, Performance
Shares, Deferred Share Units or Stock Grant Awards to receive payment equivalent
to the amount of any cash dividends paid by the Corporation to holders of
Shares.


(m)           "Eligible Employee" means any employee (including an officer) of
the Corporation or a Subsidiary whom the Committee determines to be an Eligible
Employee.


(n)            "Exchange Act" means the Securities Exchange Act of 1934, as
amended.


(o)            "Fair Market Value" of a Share means the closing price of a Share
as reported on the New York Stock Exchange on the date as of which such value is
being determined, or, if there are no reported transactions for such date, on
the next preceding date for which transactions were reported; provided, however,
that if Fair Market Value for any date cannot be so determined, Fair Market
Value shall be determined by the Committee by whatever means or method as the
Committee, in the good faith exercise of its discretion, shall at such time deem
reasonable and within the meaning of Code Section 409A and the regulations
thereunder.

 
  2

--------------------------------------------------------------------------------

 



(p)            "162(m) Employee" means a "covered employee" of the Corporation
within the meaning of Section 162(m)(3), or any subsequent authority or any
individual whom the Committee in its judgment determines is likely to be a
"covered employee."


(q)            "Operating Unit" means either:  (i) the Corporation as a whole;
(ii) an individual Subsidiary, division, store, or other business unit of the
Corporation; or (iii) a grouping of business units that employs the individuals
that have been approved to participate in the Plan by the Board.


(r)            "Option" means an option to purchase Shares granted under Section
6.1 of the Plan.  All Options granted under the Plan shall be "non-statutory
stock options," meaning that they are not intended to satisfy the requirements
set forth in Section 422 of the Code to be "incentive stock options."


(s)            "Participant" means an Eligible Employee who is designated by the
Committee to be granted an Award under the Plan.


(t)            "Performance Measure" means the criteria and objectives
established by the Committee, which shall be satisfied or met as a condition to
the exercisability, vesting or receipt of all or a portion of an
Award.  Notwithstanding the preceding sentence, in the case of a 162(m)
Employee, the Performance Measure shall be based exclusively on one or more of
the following corporate-wide or Subsidiary, division, or Operating Unit
financial measures:  (1) pre-tax profit or after-tax gross profit, (2) operating
income, (3) operating profit, (4) earnings before interest, taxes, depreciation
and amortization, (5) income before taxes, (6) net income, (7) revenue, (8) cash
flow, (9) return on invested capital, (10) return on net assets, (11) pre-tax or
after tax profit margin,  (12) pre-tax or after-tax profit growth, (13) revenue
growth, (14) stock price and (15) economic profit.  In the sole discretion of
the Committee, the Committee may amend or adjust the Performance Measures or
other terms and conditions of an outstanding Award in recognition of unusual or
nonrecurring events affecting the Corporation or its financial statements or
changes in law or accounting principles.


Each goal described above may be expressed on an absolute or relative basis, may
be based on or otherwise employ comparisons based on current internal targets,
the past performance of the Corporation (including the performance of one or
more Subsidiaries, divisions, or Operating Units) or the past or current
performance of other companies, and in the case of earnings-based measures, may
use or employ comparisons relating to capital (including, but limited to, the
cost of capital), shareholders' equity and/or shares outstanding, or to assets
or net assets.

 
3 

--------------------------------------------------------------------------------

 

(u)           "Performance Share Award" means a right granted under Section 7.3
of the Plan to receive Shares contingent upon the attainment of specified
Performance Measures.


(v)            "Plan" means the HNI Corporation 2007 Stock-Based Compensation
Plan, as set forth herein, and as may be amended or restated from time to time.


(w)            "Restricted Stock" means Shares subject to forfeiture
restrictions established by the Committee.


(x)            "Restricted Stock Award" means a grant of Restricted Stock under
Section 7.1 of the Plan.


(y)            "Restricted Stock Unit" means a unit evidencing the right to
receive a Share (or a cash payment equal to the Fair Market Value of a Share) at
some future date subject to forfeiture restrictions established by the
Committee.


(z)            "Restricted Stock Unit Award" means a grant of Restricted Stock
Units under Section 7.1 of the Plan.


(aa)          "Retirement Eligible Date" means the date on which the Participant
has either attained age 65, or age 55 with ten years of service with the
Corporation or a Subsidiary.  The Chief Executive Officer or, with respect to
the Chief Executive Officer if the Chief Executive Officer is a Participant, the
Committee, in his, her or its discretion, may waive or reduce the ten-year
service requirement with respect to a Participant.  Notwithstanding the
preceding sentence, in the case of an Award subject to Section 409A of the Code,
any such waiver or reduction that could affect the timing of payment of a
Participant's Award shall occur no later than the end of the calendar year
preceding the year in which the Participant performs the services for which the
Award is granted.


(bb)          "Stock Appreciation Right" means a right to receive the
appreciation in the value of a Share granted under Section 6.2 of the Plan.


(cc)          "Stock Grant Award" means any right granted under Section 7.4 of
the Plan.


(dd)          "Share" means a share of common stock, par value of $1.00, of the
Corporation or any other securities or property as may become subject to an
Award pursuant to an adjustment made under Section 5.3 of the Plan.


(ee)         "Subsidiary" means any corporation, joint venture, partnership,
limited liability company, unincorporated association or other entity in which
the Corporation has a direct or indirect ownership or other equity interest and
directly or indirectly owns or controls 50 percent or more of the total combined
voting or other decision-making power.


 

 
4 

--------------------------------------------------------------------------------

 
III.           ADMINISTRATION



3.1           Power and Authority of the Committee.  The Plan shall be
administered by the Committee.  Subject to the express provisions of the Plan
and to applicable law, the Committee shall have full power and authority
to:  (a) designate Participants; (b) determine the type or types of Awards to be
granted to each Participant; (c) determine the number of Shares to be covered by
(or the method by which payments or other rights are to be calculated in
connection with) each Award; (d) determine the terms and conditions of any Award
or Award Agreement; (e) amend the terms and conditions of any Award or Award
Agreement, provided, however, that, except as otherwise provided in Section 5.3
hereof, the Committee shall not reprice, adjust or amend the exercise price of
Options or the grant price of Stock Appreciation Rights previously awarded to
any Participant, whether through amendment, cancellation and replacement grant,
or any other means; (f) accelerate the exercisability of any Award or the lapse
of restrictions relating to any Award; (g) determine whether, to what extent,
and under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended;
(h) determine whether, to what extent and under what circumstances cash or
Shares payable to a Participant with respect to an Award shall be deferred
either automatically or at the election of the holder of the Award or the
Committee; (i) interpret and administer the Plan and any instrument or
agreement, including any Award Agreement, relating to the Plan; (j) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (k) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan.
 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Corporation or any Subsidiary.  A majority of the
Committee shall constitute a quorum.  The acts of the Committee shall be
either:  (a) acts of a majority of the members of the Committee present at any
meeting at which a quorum is present; or (b) acts approved in writing by a
majority of the members of the Committee without a meeting.
 
3.2           Delegation.  The Committee may delegate some or all of its power
and authority hereunder to the Chief Executive Officer or other executive
officer of the Corporation as the Committee deems appropriate; provided,
however, that the Committee may not delegate its power and authority with regard
to:  (a) the grant of an Award to any person who is a 162(m) Employee or who, in
the Committee's judgment, is likely to be a 162(m) Employee at any time during
the period an Award hereunder to such employee would be outstanding; or (b) the
selection for participation in the Plan of an officer or other person subject to
Section 16 of the Exchange Act or decisions concerning the timing, pricing or
amount of an Award to such an officer or other person.
 

 
5 

--------------------------------------------------------------------------------

 
3.3           Power and Authority of the Board.  Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan to fail to comply with the requirements of
Section 162(m) of the Code.

 
3.4           Liability and Indemnification of Plan Administrators. No member of
the Board or Committee, and neither the Chief Executive Officer nor any other
executive officer to whom the Committee delegates any of its power and authority
hereunder, shall be liable for any act, omission, interpretation, construction
or determination made in connection with the Plan in good faith, and the members
of the Board and the Committee and the Chief Executive Officer or other
executive officer shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including
attorneys' fees) arising therefrom to the full extent permitted by law, except
as otherwise may be provided in the Corporation's Articles of Incorporation,
Bylaws, and under any directors' and officers' liability insurance that may be
in effect from time to time.
 
IV.           ELIGIBILITY

Participants in the Plan shall consist of such Eligible Employees as the
Committee in its sole discretion may select from time to time.  The Committee's
selection of an Eligible Employee to be a Participant with respect to any Award
shall not require the Committee to select such Eligible Employee to receive any
other Award at any time.


V.           SHARES AVAILABLE FOR AWARDS


5.1           Shares Available. Subject to adjustment as provided in Section
5.3, the total number of Shares available for all grants of Awards under the
Plan shall be 5,000,000 Shares.  Shares to be issued under the Plan will be
authorized but unissued Shares or Shares that have been reacquired by the
Corporation and designated as treasury shares.  Shares that are subject to
Awards that terminate, lapse or are cancelled or forfeited shall be available
again for grant under the Plan.  Shares that are tendered by a Participant or
withheld by the Corporation as full or partial payment to the Corporation of the
purchase or exercise price relating to an Award or to satisfy tax withholding
obligations relating to an Award shall not be available for future grants under
the Plan.  In addition, if Stock Appreciation Rights are settled in Shares upon
exercise, the aggregate number of Shares subject to the Award rather than the
number of Shares actually issued upon exercise shall be counted against the
number of Shares authorized under the Plan.


5.2           Accounting for Awards. For purposes of this Article 5, if an Award
entitles the holder thereof to receive or purchase Shares, the number of Shares
covered by such Award or to which such Award relates shall be counted on the
date of grant of such Award against the aggregate number of Shares available for
granting Awards.


5.3           Adjustments.  In the event that any dividend or other distribution
(whether in the form of cash, Shares, other securities or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
or other securities of the Corporation, issuance of warrants or other rights to
purchase Shares or other securities of the Corporation or other similar
corporate transaction or event affects the Shares such that an adjustment is
required to prevent dilution or enlargement of

 
6 

--------------------------------------------------------------------------------

 

the benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of:  (a) the number and type of Shares (or other securities or other
property) that thereafter may be made the subject of Awards; (b) the number and
type of Shares (or other securities or other property) subject to outstanding
Awards; and (c) the purchase or exercise price with respect to any Award,
provided such change is made in accordance with the requirements of Treas. Reg.
§ 1.409A-1(a)(5)(iii)(E)(4).


5.4           Award Limitations.


(a)           Plan Limitation on Restricted Stock, Restricted Stock Unit,
Performance Share, Dividend Equivalent, Deferred Share Unit and Stock Grant
Awards.  No more than 2,000,000 Shares (subject to adjustment as provided in
Section 5.3 of the Plan) shall be available under the Plan for issuance pursuant
to Restricted Stock, Restricted Stock Unit, Performance Share, Dividend
Equivalent, Deferred Share Unit and Stock Grant Awards; provided, however, that
Shares subject to any such Awards that terminate, lapse or are cancelled or
forfeited shall again be available for grants of Restricted Stock, Restricted
Stock Units, Performance Share Awards, Dividend Equivalents, Deferred Share Unit
Awards and Stock Grant Awards for purposes of this limitation on grants of such
Awards.
 
(b)           Section 162(m) Limitation for Certain Types of Awards.  No
Participant may be granted an Award or Awards under the Plan for more than
500,000 Shares (subject to adjustment as provided in Section 5.3 of the Plan) in
the aggregate in any calendar year.


VI.           OPTIONS AND STOCK APPRECIATION RIGHTS


6.1           Options.  The Committee may grant Options with the following terms
and conditions and with such additional terms and conditions not inconsistent
with the provisions of the Plan as the Committee shall determine:
 
(a)           Exercise Price.  The purchase price per Share purchasable under an
Option shall be determined by the Committee and shall not be less than 100% of
the Fair Market Value of a Share on the date of grant of such Option; provided,
however, that the Committee may designate a per share exercise price below Fair
Market Value on the date of grant if the Option is granted in substitution for a
stock option previously granted by an entity that is acquired by or merged with
the Corporation or a Subsidiary and provided further than such substitution is
made in accordance with the requirements of Treas. Reg. §
1.409A-1(a)(5)(iii)(E)(4).

 
7 

--------------------------------------------------------------------------------

 
       
 
(b)           Option Term.  The term of each Option shall be fixed by the
Committee, but shall not be longer than ten years.
 
(c)           Time, Method and Conditions of Exercise.  The Committee shall
determine the time or times at which an Option may be exercised in whole or in
part, but in no event shall the vesting period be less than three years from the
date of grant.  The Committee shall also determine the method or methods by
which, and the form or forms   including, without limitation, cash or Shares
having a Fair Market Value on the exercise date equal to the applicable exercise
price) in which, payment of the exercise price with respect thereto may be made
or deemed to have been made.
 
6.2           Stock Appreciation Rights.  The Committee may grant Stock
Appreciation Rights subject to the terms of the Plan and such additional terms
and conditions not inconsistent with the provisions of the Plan as the Committee
shall determine, but in no event shall the vesting period be less than three
years from the date of grant.  A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of:  (a) the Fair Market Value of one Share on the date of exercise; over
(b) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than 100% of the Fair Market Value of
the Share on the date of grant of the Stock Appreciation Right; provided,
however, that the Committee may designate a per share grant price below Fair
Market Value on the date of grant if the Stock Appreciation Right is granted in
substitution for a stock appreciation right previously granted by an entity that
is acquired by or merged with the Corporation or a Subsidiary and provided
further than such substitution is made in accordance with the requirements of
Treas. Reg. § 1.409A-1(a)(5)(iii)(E)(4).  The term of the Stock Appreciation
Right shall be fixed by the Committee, but shall not be longer than ten years.


VII.           STOCK AWARDS


7.1           Restricted Stock and Restricted Stock Units.  The Committee may
grant Awards of Restricted Stock and Restricted Stock Units with the following
terms and conditions and with such additional terms and conditions not
inconsistent with the provisions of the Plan as the Committee shall determine:
 
(a)           Restrictions.  Shares of Restricted Stock and Restricted Stock
Units shall be subject to such restrictions as the Committee may impose
(including, without limitation, satisfaction of Performance Measures or a
performance period and a restriction on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property with
respect thereto), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise, as the Committee may deem
appropriate.  The minimum vesting period of such Awards subject to satisfaction
of a Performance Measure shall be one year from the date of grant.  The minimum
vesting period of such Awards subject solely to satisfaction of a performance
period shall be three years from the date of grant.
 
(b)           Forfeiture.  Subject to Sections 8.5 and 10.1, upon a
Participant's termination of employment (in either case, as determined under
criteria established by the Committee) during the applicable restriction period,
all Shares of Restricted Stock and all Restricted Stock Units held by the
Participant at such time shall be forfeited and reacquired by the Corporation.
 

 
8 

--------------------------------------------------------------------------------

 

(c)           Issuance and Delivery of Shares.  Any Restricted Stock granted
under the Plan shall be issued at the time the Restricted Stock Award is granted
and may be evidenced in such manner as the Committee may deem appropriate,
including book-entry registration or issuance of a stock certificate or
certificates, which certificate or certificates shall be held by the
Corporation.  Such certificate or certificates shall be registered in the name
of the Participant and shall bear an appropriate legend referring to the
restrictions applicable to such Restricted Stock.  Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
to the Participant promptly after the applicable restrictions lapse or are
waived.
 
               No Shares shall be issued at the time an Award of Restricted
Stock Units is granted.  Rather, the Shares shall be issued and delivered to the
holder of the Restricted Stock Units upon the lapse or waiver of the
restrictions applicable to the Restricted Stock Units.
 
7.2           Deferred Share Units.  The Committee may grant Awards of Deferred
Share Units subject to such terms and conditions not inconsistent with the
provisions of the Plan as the Committee shall determine.  All Deferred Share
Units shall be subject to a deferral period of not less than one year, and may,
in addition, be subject to such restrictions as the Committee may impose
(including, without limitation, satisfaction of Performance Measures or a
performance period), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise, as the Committee may
deem appropriate.  Deferred Share Units may be granted without additional
consideration or in consideration of a payment by the Participant that is less
than the Fair Market Value per Share at the date of grant.  No Shares shall be
issued at the time Deferred Share Units are granted.  Rather, the Shares (or
cash, as the case may be) shall be issued and delivered upon expiration of the
deferral period relating to the Deferred Share Units (subject to the
satisfaction of any applicable restrictions).  Any Deferred Share Unit Award
that is subject to Code Section 409A shall satisfy the requirements of Code
Section 409A.  The minimum vesting period of such Awards subject to satisfaction
of a Performance Measure shall be one year from the date of grant.  The minimum
vesting period of such Awards subject solely to satisfaction of a performance
period shall be three years from the date of grant.
 
7.3           Performance Share Awards.  The Committee may grant Performance
Share Awards denominated in Shares that may be settled or payable in Shares
(including, without limitation, Restricted Stock or Restricted Stock Units) or
cash.  Performance Share Awards shall be conditioned solely on the achievement
of one or more Performance Measures specified by the Committee during such
performance period as the Committee shall specify, but in no event shall the
performance period be less than one year from the date of grant.  Settlement or
payment of a Performance Share Award shall be made upon satisfaction of the
specified Performance Measures during the specified performance period.

 
 9

--------------------------------------------------------------------------------

 


7.4           Stock Grant Awards.  The Committee may grant Shares without
restrictions thereon. Subject to the terms of the Plan, Stock Grant Awards may
have such terms and conditions as the Committee shall determine.
 
       7.5           Dividend Equivalents.  The Committee may grant Dividend
Equivalents under which a Participant granted a Restricted Stock, Restricted
Stock Unit, Performance Share, Deferred Share Unit or Stock Grant Award under
this Article 7 shall be entitled to receive payment (in cash, Shares, other
securities, other Awards or other property as determined in the discretion of
the Committee) equivalent to the amount of any cash dividends paid by the
Corporation to holders of Shares with respect to a number of Shares determined
by the Committee.  Subject to the terms of the Plan, such Dividend Equivalents
may have such terms and conditions as the Committee shall
determine.  Notwithstanding the foregoing, with respect to Dividend Equivalents
on Performance Share Awards, such Dividend Equivalents shall only be settled or
paid when the underlying Performance Share Award is settled or paid pursuant to
Section 7.3.


VIII.           GENERAL PROVISIONS GOVERNING AWARDS


8.1           Consideration for Awards.  Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.
 
8.2           Awards Subject to Performance Measures.  The Committee may, in its
discretion, establish Performance Measures which shall be satisfied or met as a
condition to the grant or exercisability of an Award or portion
thereof.  Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Measures to be achieved during any performance period, the
length of any performance period, the amount of any Award granted, the amount of
any payment or transfer to be made pursuant to any such Award, and any other
terms and conditions applicable thereto shall be determined by the Committee.


Notwithstanding anything in the Plan to the contrary, in the case of a
Participant who is a 162(m) Employee, a Performance Measure must be
pre-established by the Committee, must be objective, and must state, in terms of
an objective formula or standard, the method for computing the amount of
compensation payable if the Performance Measure is attained.  A Performance
Measure is considered "pre-established" for purposes of this paragraph if it is
established in writing by the Committee no later than 90 days after the
commencement of a Performance Period, provided that the outcome is substantially
uncertain at the time the Committee actually establishes the Performance
Measure.  However, in no event will a Performance Measure be considered to be
pre-established if it is established after 25 percent of a Performance Period
has elapsed.  A Performance Measure is considered "objective" if a third party
having knowledge of the relevant facts could determine whether the Performance
Measure is met.  A formula or standard is considered "objective" if a third
party having knowledge of the relevant performance results could calculate the
amount to be paid to the Participant.  No Award to a 162(m) Employee based on
the satisfaction of Performance Measures shall be paid unless and until the
Committee has certified that the Performance Measures for the Performance Period
have been satisfied.

 
10 

--------------------------------------------------------------------------------

 



   8.3           Awards May Be Granted Separately or Together. Awards may, in
the discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Corporation or any Subsidiary.  Awards granted in addition
to or in tandem with other Awards or in addition to or in tandem with awards
granted under any other plan of the Corporation or any Subsidiary may be granted
either at the same time as, or at a different time from, the grant of such other
Awards or awards.


8.4           Forms of Payment under Awards.  Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Corporation or a Subsidiary upon the grant, exercise or payment of an Award may
be made in such form or forms as the Committee shall determine (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof), and may be made in a single payment or
transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee.  Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.
 
8.5           Termination of Employment.  Except as otherwise provided in this
Section 8.5 and Section 10.1, all of the terms relating to the exercise,
cancellation, forfeiture or other disposition of an Award granted under the Plan
upon a termination of employment with the Corporation of the holder of an Award
shall be determined by the Committee.  Such determination shall be made at the
time of the grant of such Award and shall be specified in the Award Agreement
relating to the Award.  Notwithstanding the foregoing, each Award granted under
the Plan shall become fully exercisable and vested upon the Participant's death
or Disability provided such Award had not then otherwise expired and the
Participant is employed by the Corporation on the date of death or
Disability.  In addition thereto, in the case of an Award of an Option or Stock
Appreciation Right, each such Award shall become fully exercisable and vested
upon the Participant's Retirement Eligible Date, provided such Award had not
then otherwise expired and the Participant is employed by the Corporation on the
Retirement Eligible Date.
 
The Chief Executive Officer shall have discretion to accelerate the vesting of
any Award not subject to Section 409A of the Code.  Notwithstanding the
preceding sentence, in the event the Chief Executive Officer is a Participant,
for any Award granted to the Chief Executive Officer not Subject to Section 409A
of the Code, only the Committee shall have discretion to accelerate the vesting
of any such Award.
 
8.6           Limits on Transfer of Awards.  Except as otherwise provided by the
Committee or the terms of the Plan, no Award and no right under any Award shall
be transferable by a Participant other than by will or by the laws of descent
and distribution.  The Committee may establish procedures as it deems
appropriate for a Participant to designate an individual, trust or other entity
as beneficiary or beneficiaries to exercise the rights of the Participant and
receive any property distributable with respect to any Award in the event of the
Participant's death.  The Committee, in its discretion and subject to such
additional terms and conditions as it determines, may permit a Participant to
transfer an Option to any "family member" (as such term is defined in the
General Instructions to Form S-8 (or any successor to such Instructions or such
Form) under the Securities Act of 1933, as amended) at any time that such
Participant holds such Option, provided that:  (a) such transfer may not be for
value (i.e., the transferor may not receive any

 
11 

--------------------------------------------------------------------------------

 

consideration therefor) and the family member may not make any subsequent
transfer other than by will or by the laws of descent and distribution; (b) no
such transfer shall be effective unless reasonable prior notice thereof has been
delivered to the Corporation and such transfer is thereafter effected subject to
the specific authorization of, and in accordance with any terms and conditions
made applicable to by, the Committee or the Board; and (c) the transferee is
subject to the same terms and conditions hereunder as the Participant.  Each
Award or right under an Award shall be exercisable during the Participant's
lifetime only by the Participant (except as provided herein or in an Award
Agreement or amendment thereto) or, if permissible under applicable law, by the
Participant's guardian or legal representative.  No Award or right under any
Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Corporation or any Subsidiary.


8.7           Restrictions; Securities Exchange Listing.  All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made or legends to be placed on the certificates for such Shares or other
securities to reflect such restrictions.  If the Shares or other securities are
traded on a securities exchange, the Corporation shall not be required to
deliver any Shares or other securities covered by an Award unless and until such
Shares or other securities have been admitted for trading on such securities
exchange.
 
8.8           Tax Withholding.  The Corporation may take such action as it deems
appropriate to withhold or collect from a Participant the applicable federal,
state, local or foreign payroll, withholding, income or other taxes that are
required to be withheld or collected by the Corporation upon the grant,
exercise, vesting or payment of an Award.  The Committee may require the
Corporation to withhold Shares having a Fair Market Value equal to the amount
necessary to satisfy the Corporation's minimum statutory withholding
requirements upon the grant, exercise, vesting or payment of an Award from
Shares that otherwise would have been delivered to a Participant.  The Committee
may, subject to any terms and conditions that the Committee may adopt, permit a
Participant to elect to pay all or a portion of the minimum statutory
withholding taxes by:  (a) having the Corporation withhold Shares otherwise to
be delivered upon the grant, exercise, vesting (other than on vesting of
Restricted Stock Units and Deferred Stock Units) or payment of an Award with a
Fair Market Value equal to the amount of such taxes; (b) delivering to the
Corporation Shares other than Shares issuable upon the grant, exercise, vesting
or payment of an Award with a Fair Market Value equal to the amount of such
taxes; or (c) paying cash.  Any such election must be made on or before the date
that the amount of tax to be withheld is determined.
 
12 

--------------------------------------------------------------------------------

 


IX.           AMENDMENT AND TERMINATION; CORRECTIONS


     9.1             Amendments to the Plan.  The Board may amend, alter,
suspend, discontinue or terminate the Plan; provided, however, that,
notwithstanding any other provision of the Plan or any Award Agreement, prior
approval of the stockholders of the Corporation shall be required for any
amendment to the Plan that:
 
(a)           requires stockholder approval under the rules or regulations of
the Securities and Exchange Commission, the New York Stock Exchange, any other
securities exchange or the National Association of Securities Dealers, Inc. that
are applicable to the Corporation;
 
(b)           increases the number of Shares authorized under the Plan as
specified in Section 5.1 the Plan;
 
(c)           increases the number of Shares subject to the limitations
contained in Section 5.4 of the Plan;
 
(d)           permits repricing of Options or Stock Appreciation Rights which is
prohibited by Section 3.1(e) of the Plan;
 
(e)           permits the award of Options or Stock Appreciation Rights at a
price less than 100% of the Fair Market Value of a Share on the date of grant of
such Option or Stock Appreciation Right, contrary to the provisions of Sections
6.1(a) and 6.2 of the Plan; or
 
(f)           would cause an exemption to Section 162(m) of the Code to become
inapplicable with respect to the Plan.
 
9.2             Amendments to Awards.  Subject to the provisions of the Plan,
the Committee may waive any conditions of or rights of the Corporation under any
outstanding Award, prospectively or retroactively.  Except as otherwise provided
in the Plan, the Committee may amend, alter, suspend, discontinue or terminate
any outstanding Award, prospectively or retroactively, but no such action may
adversely affect the rights of the holder of such Award without the consent of
the holder.
 
9.3             Correction of Defects, Omissions and Inconsistencies.  The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Award or Award Agreement in the manner and
to the extent it shall deem desirable to implement or maintain the effectiveness
of the Plan.


X.           CHANGE IN CONTROL


10.1           Consequences of Change in Control.  Notwithstanding any provision
in the Plan or any Award Agreement to the contrary:



 
13 

--------------------------------------------------------------------------------

 
               
(a)           In the event of a Change in Control described in Section 10.2(c)
or the approval by the holders of Shares of a plan of complete liquidation or
dissolution of the Corporation, in connection with which the holders of Shares
receive shares of common stock that are registered under Section 12 of the
Exchange Act:  (i) all outstanding Awards shall become immediately vested and
all Options and Stock Appreciation Rights exercisable in full, with any
applicable Performance Measures deemed satisfied at the maximum level; and (ii)
there shall be substituted for each Share available under the Plan, whether or
not then subject to an outstanding Award, the number and class of shares into
which each outstanding Share shall be converted pursuant to such Change in
Control.  In the event of any such substitution, the purchase price per share in
the case of an Option and the base price in the case of a Stock Appreciation
Right shall be appropriately adjusted by the Committee, such adjustments to be
made in the case of outstanding Options and Stock Appreciation Rights without an
increase in the aggregate purchase price or base price.


(b)           In the event of a Change in Control described in Section 10.2(a)
or (b), or in the event of a Change in Control pursuant to Section 10.2(c) or
the approval by the holders of Shares of a plan of complete liquidation or
dissolution of the Corporation, in connection with which the holders of Shares
receive consideration other than shares of common stock that are registered
under Section 12 of the Exchange Act, the Committee in its discretion may
require that each outstanding Award shall be surrendered to the Corporation by
the holder thereof, and each such Award shall immediately be cancelled by the
Corporation, and the holder shall receive, within ten days of the occurrence of
a Change in Control pursuant to Section 10.2(a) or (b), below, or within ten
days of the approval of the holders of Shares contemplated by Section 10.2(c) or
complete liquidation or dissolution of the Corporation, a cash payment from the
Corporation in an amount equal to:  (i) in the case of an Option, the number of
Shares subject to the Option, multiplied by the excess, if any, of the Fair
Market Value of a Share on the date of the Change in Control, over the purchase
price per Share subject to the Option; (ii) in the case of a Stock Appreciation
Right, the number of Shares then subject to the Stock Appreciation Right,
multiplied by the excess, if any, of the Fair Market Value of a Share on the
date of the Change in Control, over the base price of the Stock Appreciation
Right; (iii) in the case of a Restricted Stock Award, Restricted Stock Unit
Award, Performance Share Award or Deferred Share Unit Award, the number of
Shares then subject to such Award, multiplied by the Fair Market Value of a
Share on the date of the Change in Control.  In the event of a Change in
Control, each tandem Stock Appreciation Right shall be surrendered by the holder
thereof and shall be cancelled simultaneously with the cancellation of the
related Option.  The Corporation may, but is not required to, cooperate with any
person who is subject to Section 16 of the Exchange Act to assure that any cash
payment in accordance with the foregoing to such person is made in compliance
with Section 16 and the rules and regulations thereunder.


(c)           Notwithstanding anything in Section 10.1(b), if an amount becomes
payable with respect to an Award upon a Change in Control pursuant to Section
10.1(b), the amount is subject to Section 409A of the Code, and the Change in
Control does not constitute a "change in the ownership or effective control" or
a "change in the ownership of a substantial portion of the assets" of the
Corporation within the meaning of Section 409(a)(2)(A)(iv) of the Code (applying
the minimum standards set forth in the accompanying Treasury Regulations for a
change in control to occur), then the amount

 
14 

--------------------------------------------------------------------------------

 

                shall not be paid upon the Change in Control, but shall instead
be paid at the earliest to occur of:  (i) the Participant's "separation from
service" with the Corporation, provided, that if the Participant is a "specified
employee," the payment date shall be the date that is six months after the date
of the Participant's separation from service with the Corporation; (ii) when
payment otherwise would have been made (absent Section 10.1(b)), provided the
payment is made at a  "time" or according to a "fixed schedule" consistent with
Treas. Reg. §1.409A-3(a)(4); or (iii) the Participant's death.  For purposes
hereof, "separation from service" shall mean the Participant's separation from
service with the Corporation and all of its affiliates, within the meaning of
Section 409A(a)(2)(A)(i) of the Code and the regulations thereunder; and
"specified employee" shall have the meaning set forth in the HNI Corporation
Executive Deferred Compensation Plan.


10.2           Definition of Change in Control.  "Change in Control" shall mean:


(a)           the acquisition by any individual, entity or group (with the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act (a "Person") of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 20% or more of either:  (i) the then outstanding Shares (the
"Outstanding Corporation Common Stock"); or (ii) the combined voting power of
the then outstanding voting securities of the Corporation entitled to vote
generally in the election of directors (the "Outstanding Corporation Voting
Securities"); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control:  (A) any
acquisition directly from the Corporation, (B) any acquisition by the
Corporation, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or any corporation controlled by the
Corporation, or (D) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection (c) of this
Section 10.2; or


(b)           individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Corporation's
shareholders, was approved by a vote of a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or


(c)           consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the
Corporation (a "Business Combination"), in each case, unless following such
Business Combination:  (i) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Corporation Common Stock and Outstanding Corporation Voting Securities
immediately prior to such Business Combination

 
15 

--------------------------------------------------------------------------------

 

                beneficially own, directly or indirectly, 50% or more of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation's assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be;
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Corporation
or such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination.


XI.           GENERAL PROVISIONS GOVERNING PLAN


11.1           No Rights to Awards.  No Eligible Employee, Participant or other
person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Employees, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.


11.2           Rights as Stockholder.  No person shall have any right as a
stockholder of the Corporation with respect to any Shares or other equity
security of the Corporation which is subject to an Award hereunder unless and
until such person becomes a stockholder of record with respect to such Shares or
equity security.


11.3           Governing Law.  The Plan, each Award hereunder and the related
Award Agreement, and all determinations made and actions taken pursuant thereto,
to the extent not otherwise governed by the Code or the laws of the United
States, shall be governed by the laws of the State of Iowa and construed in
accordance therewith without giving effect to principles of conflicts of laws.

 
  16

--------------------------------------------------------------------------------

 


11.4           Award Agreements.  No Participant shall have rights under an
Award granted to such Participant unless and until an Award Agreement shall have
been duly executed on behalf of the Corporation and, if requested by the
Corporation, signed by the Participant.

11.5           No Limit on Other Compensation Plans or Arrangements.  Nothing
contained in the Plan shall prevent the Corporation or any Subsidiary from
adopting or continuing in effect other or additional compensation plans or
arrangements.


11.6           No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Corporation or any Subsidiary, nor will it affect in any way the right of the
Corporation or a Subsidiary to terminate a Participant's employment at any time,
with or without cause.  In addition, the Corporation or a Subsidiary may at any
time dismiss a Participant from employment free from any liability or any claim
under the Plan or any Award, unless otherwise expressly provided in the Plan or
in any Award Agreement.


11.7           Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.


11.8           No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Corporation or any Subsidiary and a
Participant or any other person.  To the extent that any person acquires a right
to receive payments from the Corporation or a Subsidiary pursuant to an Award,
such right shall be no greater than the right of any unsecured general creditor
of the Corporation or the Subsidiary.


11.9           Securities Matters.  The Corporation shall not be required to
deliver any Shares until the requirements of any federal or state securities or
other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Corporation to be applicable are
satisfied.


11.10           No Fractional Shares.  No fractional shares of Stock shall be
issued or delivered pursuant to the Plan.  Any fractional share otherwise
payable under the Plan shall be settled in the form of cash.


11.11           Headings.  Headings are given to the Articles, Sections and
Subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.

 
17 

--------------------------------------------------------------------------------

 


11.12           Nontransferability.  Except as set forth in Section 8.6, no
Award or other benefit payable at any time under the Plan will be subject in any
manner to alienation, sale, transfer, assignment, pledge, levy, attachment, or
encumbrance of any kind.

11.13           No Other Agreements.  The terms and conditions set forth herein
constitute the entire understanding of the Corporation, the Subsidiaries and the
Participants with respect to the matters addressed herein.
 
11.14           Incapacity.  In the event that any Participant is unable to care
for his or her affairs because of illness or accident, any payment due may be
paid to the Participant's spouse, parent, brother, sister, adult child or other
person deemed by the Corporation to have incurred expenses for the care of the
Participant, unless a duly qualified guardian or other legal representative has
been appointed.
 
11.15           Release.  Any payment of benefits to or for the benefit of a
Participant that is made in good faith by the Corporation in accordance with the
Corporation's interpretation of its obligations hereunder, shall be in full
satisfaction of all claims against the Corporation and all Subsidiaries for
benefits under the Plan to the extent of such payment.
 
11.16           Notices.  Any notice permitted or required under the Plan shall
be in writing and shall be hand-delivered or sent, postage prepaid, by first
class mail, or by certified or registered mail with return receipt requested, to
the Committee, if to the Corporation, or to the address last shown on the
records of the Corporation, if to a Participant.  Any such notice shall be
effective as of the date of hand-delivery or mailing.
 
11.17           Successors.  All obligations of the Corporation under the Plan
shall be binding upon and inure to the benefit of any successor to the
Corporation, whether the existence of such successor is the result of a direct
or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and or assets of the Corporation.
 
XII.           EFFECTIVE DATE AND TERM OF PLAN


The Plan originally became effective on May 8, 2007, the date it was approved by
the shareholders of the Corporation at the Corporation's annual meeting of
shareholders.  Except as described below, the Plan, as amended and restated
herein, shall become effective on February 17, 2010.  The terms of the Plan, as
amended and restated herein, apply to Awards granted on or after this
date.  Notwithstanding the foregoing, certain changes made to the Plan by this
restatement are subject to, and dependent upon, shareholder approval.  These
changes are those made to the definition of "Performance Measures," set forth in
Article 2, Section (s) and to the Share limits set forth in Section 5.4.  The
changes to the definition of "Performance Measures" shall not apply until the
shareholders of the Corporation approve these changes at their first annual
meeting that occurs after February 17, 2010.  Prior to that date, or if the
shareholders do not to approve the changes, the terms of the Plan defining
Performance Measures, as in effect prior to February 17, 2010, shall continue to
apply.  If the shareholders of the Corporation do not approve the increase in
the Share limits, then the Share limits as in effect prior to February 17, 2010
shall continue to apply.



 
 18

--------------------------------------------------------------------------------

 
The Plan shall terminate at midnight on May 7, 2017, unless terminated before
then by the Board.  Awards may be granted under the Plan until the Plan
terminates or until all Shares available for Awards under the Plan have been
purchased or acquired.  Notwithstanding the preceding sentence, the Plan shall
remain in effect for purposes of administering outstanding Awards as long as the
Awards are outstanding.


 
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
19